CUSHING, J.
The record discloses that in Main Street from the River to C. Street there was a 45 inch square stone sewer, and on the night in question there was an unusual and heavy rain; that eleven days prior to the date in question, the City had inspected the sewer and opened its outlet into the ítiver.
The record further discloses that the Miami Conservancy District installed a 12 inch cast iron pipe, an outlet from the sewer to the river, which was placed by the Miami Conservancy District ten years previous. It became clogged and the water backed into the premises, of the defendant in error’s decedent.
A motion was made at the conclusion of the plaintiff’s evidence and renewed at the conclusion of all the evidence for judgment for the city, in that there was no showing of any negligence on the part of the City of Hamilton.
Giving the evidence the most favorable view for plaintiff, of which it is susceptible, it amounts to this: That an unusual-and heavy rain precipitated a large volume of water into the street in front of plaintiff’s property; that some debris was washed over the street intake to the storm sewer; that by reason -of the narrowing of the mouth of the sewer by the Conservancy District authorities, the outlet was obstructed; that the City authorities, upon discovery of the obstruction, immediately after the' flooding, removed the obstruction from the Conservancy outlet.
From this brief resume it is clear that no duty on the part of the City toward plaintiff is shown to have been violated.
Our conclusion is that the niotion of the City at the conclusion of all the evidence *492ought to have been granted.
The judgment will, therefore, be reversed, and judgment will be entered here for the City of Hamilton.
ROSS, PJ, and HAMILTON, J, concur.